ORDER
PER CURIAM.
Appellant, Brian Duncan, (“movant”), appeals the judgment of the Circuit Court of St. Francois County dismissing his pro se Rule 24.035 motion for post-conviction relief. Movant contends the motion court improperly applied the escape rule in dismissing his Rule 24.035 motion. Movant seeks to vacate his conviction and sentence for receiving stolen property, section 570.080, RSMo 1978, for which movant was sentenced to five years imprisonment. We affirm.
We have reviewed the briefs of the parties and the record on appeal and conclude the motion court’s determination is not clearly erroneous. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).